Judgment of conviction of the County Court of Kings county unanimously affirmed. The record amply establishes the guilt of the defendant and contains no prejudicial error. The point raised with respect to juror No. 12 is not before us on this record. The burden was on the defendant to make a record of that which the juror is claimed to have answered in response to questions propounded which the defendant deemed to indicate bias. The failure &> have this record made was a waiver by the defendant of his right to have such examination taken down. There is, therefore, nothing in the record that necessitated the propounding to the talesman of proper questions' under section 376 of the Code of Criminal Procedure. (People v. Wilmarth, 156 N. Y. 566; People v. Flaherty, 162 id. 532.) The unnecessary propounding by the court of a question which the talesman answered by declaring he would give “ a fair and honest verdict upon the evidence * * * and only upon the evidence ” while insufficient if facts appeared in the record showing the need for the propounding of the question, nevertheless indicates that the juror was impartial. The refusal of the trial court to permit counsel to re-examine the talesman was a matter that rested in the trial court’s discretion, he having afforded the defendant an opportunity to develop his reasons for making the challenge before he interposed it. The record does not disclose that he did not afford such an opportunity. Present — Lazansky, P. J., Young, Hagarty, Carswell and Seudder, JJ.